Citation Nr: 1102137	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for thrombophlebitis 
with chronic venous stasis ulcer, right leg (claimed as right 
knee condition).  

3.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for diabetes, claimed as 
due to exposure to ionizing radiation.  

5.  Entitlement to service connection for frostbite residuals of 
the hands and feet, claimed as due to exposure to cold weather in 
Korea.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision rendered by the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA) on behalf of the Muskogee, Oklahoma RO.  

The claims regarding PTSD and right leg thrombophlebitis are 
based on application to reopen previously denied claims.  For 
claims such as these, new and material evidence is required prior 
to reconsidering the claims on the merits.  In the May 2007 
decision, the RO referenced a prior final rating decision for 
PTSD but did not adjudicate the claim on the basis of new and 
material evidence.  As to the right leg claim, the RO found that 
new and material evidence had not been submitted.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims.  This is so because 
the issue goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to consider whether new and material 
evidence is presented before the merits of a claims can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Finally, as to the claims for service connection for prostate 
cancer and for diabetes mellitus, the Board acknowledges that the 
issue of service connection for residuals of radiation exposure 
was previously adjudicated in the June 1991 Board decision.  
However, at that time, the Veteran did not have prostate cancer 
or diabetes mellitus.  Rather, he asserted that lung problems and 
phlebitis of the leg were related to radiation exposure.  As 
such, the Board finds that the current claim is not one requiring 
submission of new and material evidence, and instead, should be 
adjudicated on the merits.  

The Veteran was scheduled to attend a hearing before a Veterans 
Law Judge in October 2010.  In September 2010, however, he 
withdrew his request for a hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the decision herein, the Board is reopening the claim for 
service connection for PTSD.  Prior to a decision on the merits, 
the claim requires additional development and is addressed in the 
REMAND portion of the decision below.  Similarly, the claim for 
service connection for frostbite residuals to the hands and feet 
also requires additional development and is addressed in the 
REMAND portion of the decision.  These claims are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  A January 1995 RO decision that denied service connection for 
PTSD is final based on the evidence then of record.  

2.  The evidence received since the January 1995 decision that 
denied service connection for PTSD is new and material, relates 
to an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  A June 1991 Board decision that denied service connection for 
a right leg disability is final.  

4.  The evidence received since the June 1991 Board decision, by 
itself, or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for 
thrombophlebitis with chronic venous stasis ulcer, right leg 
(claimed as right knee condition) and does not raise a reasonable 
possibility of substantiating the claim.  

5.  The Veteran participated in Operation TUMBLER-SNAPPER in 
1952.  Based upon such participation he received a maximum 
radiation dose of 19 rem.  

6.  The Veteran did not develop prostate cancer or diabetes 
mellitus until many years following discharge from service.  

7.  The preponderance of the evidence is against a finding that 
prostate cancer or diabetes mellitus were incurred during service 
or are related to events in service, to include exposure to 
ionizing radiation; and there is no evidence that such manifested 
to a compensable degree within one year following discharge from 
service.  

CONCLUSIONS OF LAW

1.  Evidence received since the January 1995 RO decision that 
denied service connection for PTSD is new and material; thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).  

2.  The evidence received subsequent to the June 1991 Board 
decision is not new and material and the claim for service 
connection for thrombophlebitis with chronic venous stasis ulcer, 
right leg is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  

3.  The criteria to establish service connection for prostate 
cancer, to include as due to exposure to ionizing radiation are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2010). 

4.  The criteria to establish service connection for diabetes 
mellitus, to include as due to exposure to ionizing radiation are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

Initially, the Board must discuss whether VA has satisfied 
certain duties to notify and assist the claimant in the 
development of the claim.  These duties to notify and assist a 
claimant in the development of their claim are prescribed by 
statute and implemented by regulation that can be found in Title 
38 of the United States Code, and Title 38 of the Code of Federal 
Regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to require 
that VA provide affirmative notification to the claimant prior to 
the initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it."  Overton 
v. Nicholson, 20 Vet. App. 427, 433 (2006), quoting Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Here, in a June 2005 letter, issued prior to the adjudication of 
the claim, he was provided notice that set forth the requirements 
to reopen the previously denied claims on the basis of new and 
material evidence.  The letter also advised the Veteran that the 
claim was previously denied by the Board because the evidence did 
not show that phlebitis of the right leg was related to an 
incident in service.  He was further advised that he could submit 
evidence showing that a current right leg disability was related 
to service.  The letter explained that the Veteran must submit 
evidence relating to those facts.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial).  

In addition, the content of the notice was appropriate, as it 
advised the appellant of the types of evidence that he needed to 
send to VA in order to substantiate the claims, as well as the 
types of evidence VA would assist in obtaining.  Specifically, in 
this letter, and a June 2004 letter specific to the claim for 
service connection for residuals of exposure to ionizing 
radiation, he was informed of what the evidence must show to 
support the claims for service connection, and he was advised to 
identify any evidence in support of the claims.  He was also 
notified of the responsibility to identify or to submit evidence 
directly to VA.  In addition, he was informed that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
appellant provide it with or identify any other additional 
evidence that could help substantiate the claims, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the appellant of the 
evidence it had received in connection with the claims.  

Finally, the Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Here, the June 2005 letter advised the Veteran of these 
elements.   

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran has supplied copies of his service treatment records.  
His personnel records have been obtained.  The RO assisted the 
Veteran in trying to obtain records from the Navy Hospital in San 
Francisco pertaining to treatment for frostbite residuals.  No 
records were located.  Moreover, VA has undertaken significant 
efforts to estimate the maximum total effective dose equivalent 
and forwarded his claim for review by designees of VA's Under 
Secretary for Benefits.  In this respect, in a January 2006 
letter VA's Director of Compensation and Pension service 
authorized the Jackson, Mississippi RO to adjudicate claims for 
service-connected for prostate cancer and skin cancer due to 
exposure to ionizing radiation.  The RO was directed to use a 
Defense Threat Reduction Agency (DTRA) screening procedure to 
assume a worst-case scenario for exposure to radiation to ensure 
that reasonable doubt is resolved in the Veteran's favor, 
whenever possible.  The Veteran was provided a copy of the DTRA 
dose assessment but did not disagree with the facts underlying 
the dosimetry findings or offer any independent dosimetry 
evidence.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  Here, as to the claim for 
prostate cancer and for diabetes mellitus, no examination is 
required.  The development of the dose estimate undertaken by the 
RO addresses the claims on the theory of service connection on a 
presumptive basis due to exposure to ionizing radiation.  As to 
any other raised theory of entitlement to service connection, 
there is no credible evidence to indicate that the disabilities 
were incurred in service, and hence; a VA examination is not 
necessary.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

A.  New and Material Evidence Claims

As to the claim for service connection for PTSD, in May 1994, the 
Veteran alleged that he had PTSD related to combat actions in 
Korea.  He stated that he was on patrol in the D.M.Z. with Recon 
Company of the 1st Marine Division when an outpost got hit.  He 
also described undertaking reconnaissance missions detailing the 
enemy's movements.  

During VA examination in June 1994, however, an examiner found 
that he did not meet the criteria for a diagnosis of PTSD.  In 
the 1995 decision, the RO denied the claim, finding no evidence 
supporting the PTSD stressor and no evidence of a diagnosis of 
PTSD.  The Veteran was sent a copy of that decision but did not 
initiate a timely appeal.  Therefore, the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).  The determination of whether 
newly submitted evidence raises a reasonable possibility of 
substantiating the claim should be considered a component of the 
question of what is new and material evidence, rather than a 
separate determination to be made after VA has found that 
evidence is new and material.  See Shade v. Shinseki, 24 Vet. 
App. 110 (2010).  Moreover, in determining whether evidence is 
new and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In October 2004, the Veteran filed a claim, again seeking service 
connection for PTSD.  He stated that he had PTSD symptoms 
including nightmares, night sweats, sleep disturbance, intrusive 
thoughts and memories, isolation, anger/rage, hyperalertness, and 
multiple relationships.  In describing the PTSD stressor, he 
stated that while serving in Korea in 1953 with the 1st Recon 
Company, he went on operations to recover bodies of Marines 
killed in action.  He reported that the dead Marines were booby-
trapped and placed in barbed wire entanglements and that he was 
involved in avoiding the booby traps, freeing the bodies from the 
entanglements, and returning them to base.  

Service personnel records confirm that the Veteran was associated 
with the 1st Recon Company, 1st Marine Division for the period 
from April 1953 to November 1953.  

The Veteran submitted a chapter from the book "Flame Dragons of 
the Korean War" by Jerry Ravino and Jack Carty.  The chapter 
submitted includes a description of the work of the 1st Recon 
Company in removing bodies during the Korean War.  Significantly, 
it includes a photograph of the Veteran with the caption "When 
the new Recon Company went on 'body snatching'details in No Man's 
Land, [the Veteran] usually was involved."  

VA outpatient treatment records are of record, but do not include 
records of any psychiatric treatment.  

The Board finds that the Veteran has submitted new and material 
evidence to reopen the claim for service connection for PTSD.  In 
short, he has provided greater detail as to the PTSD stressor.  
There is significant evidence supporting the claim that the 
stressor actually occurred.  Thus, the evidence raises a 
reasonable possibility of substantiating the claim.  What is 
missing, however, is evidence that the Veteran meets the criteria 
for a diagnosis of PTSD.  However, the Court has recently held 
that the regulation allowing previously denied claims for service 
connection to be reopened if a claimant submits new and material 
evidence triggers VA's duties to assist, including a medical 
nexus examination if one is warranted.  Shade v. Shinseki, 24 
Vet. App. 110 (2010).   In this matter, the Board finds that VA's 
assistance is required to help support the Veteran's claim for 
benefits.  This issue is addressed in the Remand portion of the 
decision below.  

Turning to the claim for a right leg disability, in the June 1991 
decision, the Board denied the claim, finding no objective 
evidence linking a current right leg condition to any event 
during service.  Evidence before the Board included the Veteran's 
service treatment records, as well as VA and private post-service 
treatment records.  The service treatment records did not show 
treatment for a right leg injury, and the physical examination at 
discharge was normal.  A February 1986 private record from Dr. J. 
E., noted the Veteran's reported history of an in-service injury 
in 1951 of unknown nature but believed to be of ligamentous 
nature.  A 1984 record from Dr. R. M. noted a 10-12 year history 
of chronic thrombophlebitis.  The records also showed current 
treatment involving saphenous ligation with stripping.  After 
reviewing this and other evidence of record, the Board found that 
a right leg disability was not shown during service and 
"pertinent symptomatology was not clinically evident before the 
early 1980's."  

After filing to reopen his claim, the Veteran has submitted 
current VA outpatient treatment records and old private records.  
Review of the old records from approximately 1984 to 1986, 
reveals that these are duplicates of records that were previously 
before the Board, and as such, are not new.  

The current VA treatment records are new and show continuing 
treatment for a right leg disability.  For instance, an October 
2005 VA treatment record indicates that the Veteran has a "long 
standing [history] of venous insufficiency and DVT for several 
years."  The records revealed evidence of an ulcer and 
discoloration of the right lower extremity.  These records, which 
show continuing treatment for a right leg disability are not 
material, however, as they do not provide any evidence that would 
help to substantiate the claim that the condition was incurred 
during service or would support a claim for continuity of 
symptomatology since service.  In short, the available service 
records do not show evidence of a leg injury and the physical 
examination of the lower extremities at service was normal.  

Significantly, the evidence missing at the time of prior Board 
decision continues to be absent.  Accordingly, the Board finds 
that new and material evidence has not been presented to reopen 
the appellant's previously denied claim for service connection 
for thrombophlebitis with chronic venous stasis ulcer, of the 
right leg.  As new and material evidence to reopen the finally 
disallowed claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

B.  Claims Based on Exposure to Ionizing Radiation

The Veteran contends that prostate cancer and diabetes mellitus 
were incurred as a result of exposure to ionizing radiation 
during service.  The service treatment records provided by the 
Veteran do not show complaints or treatment for a prostate 
condition or diabetes mellitus.  They do, however, reflect that 
the Veteran served in the 3rd Marine Brigade at Camp Pendleton, 
California.  Between April 23 and May 2, 1952, he was billeted at 
Camp Desert Rock in Nevada.  He participated in Operation 
TUMBLER-SNAPPER and observed a nuclear blast from a trench about 
7,000 yards from ground zero.  According to information from the 
DTRA, the shot detonated at a height of 1,050 feet and produced a 
yield of 19 kilotons.  

There are no records in the first post-service year showing 
treatment for prostate cancer or diabetes mellitus.  A VA 
outpatient treatment record in September 1999 noted a recent PSA 
score of 6.13.  A May 2000 treatment record noted treatment for 
diabetes mellitus.  A November 2003 record noted a PSA score of 
13.25.  In April 2005, the PSA score rose to 21.5.  In May 2006, 
the Veteran was diagnosed with prostate cancer following a biopsy 
that revealed adenocarcinoma and a Gleason score of 3 + 3.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Service connection may also be granted for certain chronic 
diseases, including diabetes mellitus and malignant tumors, if 
manifested to a compensable degree within one year following 
discharge from active military service.  38 C.F.R. §§ 3.307, 
3.309 (2010).  Here, however, there is no probative evidence to 
suggest that either diabetes mellitus or prostate cancer were 
manifested in the one-year period following discharge from 
service.  Rather, the weight of the evidence indicates that such 
were initially manifest many years following discharge from 
service.  

Service connection for a disability claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods.  See Hilkert v. West, 12 Vet. App. 
145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Neither prostate 
cancer nor diabetes mellitus are among the diseases listed.  
Second, direct service connection may be established under 38 
C.F.R. § 3.303(d) by showing that the disease or malady was 
incurred during or aggravated by service.  Third, service 
connection may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 C.F.R. § 
3.311, if the condition at issue is a "radiogenic disease."  
See 38 C.F.R. § 3.311(b)(2),(4) (2010).  The Board notes that 
prostate cancer is one of the diseases listed as a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)(xv).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 38 
U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The 
term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  Specifically 
listed is participation in Operation TUMBLER-SNAPPER.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309.  Here, the Veteran 
participated in a test involving the atmospheric detonation of a 
nuclear device; hence, he participated in a "radiation risk 
activity" as that term is defined and thus is a "radiation-
exposed veteran."  He does not have a disease that is specific 
to "radiation-exposed veterans."  

VA has established special procedures to follow for those seeking 
compensation for diseases related to exposure to radiation in 
service.  See Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 
(1984); 38 C.F.R. § 3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic 
disease first became manifest after service . . . and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses.  When dose estimates 
provided . . . are reported as a range of doses to which a 
veteran may have been exposed, exposure at the highest level of 
the dose range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological obligations 
upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be evidence that the veteran suffered from a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease 
must manifest within a certain time period.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of a 
radiogenic disease within the specified period and claims that 
the disease is related to radiation exposure while in service, VA 
must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  
After it is determined by the dose assessment that the Veteran 
was exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors specified 
in 38 C.F.R. § 3.311(e) and may request an advisory opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After 
referral, the Under Secretary for Benefits must then determine 
the likelihood that the claimant's exposure to radiation in 
service resulted in the radiogenic disease.  38 C.F.R. § 
3.311(c)(1).  This section provides two options:

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform 
the regional office of jurisdiction in writing. The Under 
Secretary for Benefits shall set forth the rationale for 
this conclusion, including an evaluation of the claim under 
the applicable factors specified in paragraph (e) of this 
section.

(ii) If the Under Secretary for Benefits determines there 
is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the regional office 
of jurisdiction, in writing, setting forth the rationale 
for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and scientific 
findings and analysis, the Under Secretary for Benefits may 
request an advisory opinion from the Under Secretary for Health 
to assist in carrying out the obligation imposed by this 
regulation.  See 38 C.F.R. § 3.311(c)(1) (authorizing the Under 
Secretary for Benefits to request an advisory opinion from the 
Under Secretary for Health).

Here, significant development was undertaken in order to 
determine the level of radiation and whether such resulted in the 
development of prostate cancer.  The development did not consider 
as to whether the radiation exposure resulted in diabetes 
mellitus; however, since diabetes mellitus is not a "radiogenic 
disease," there was no requirement to undertake such 
development.   

In any event, the adjusted radiation doses revealed a maximum 
dosage of 19 rem.  In considering the claim, the Under Secretary 
of Benefits designee determined that such dosage was less than 
the applicable screening doses and resulted in a probability of 
causation of less than 50 percent.  The calculation was based on 
the date of exposure, the Veteran's age at exposure, and the 
number of years from exposure to diagnosis.  The Veteran has not 
presented any evidence that the dose estimate is inaccurate.  

The Board has considered this evidence, and finds that it 
constitutes the most probative evidence as to the relationship 
between prostate cancer and exposure to ionizing radiation.  

The United States Court of Appeals for the Federal Circuit has 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1040 (1994).  

Here, however, there is no credible evidence to suggest that the 
diseases were incurred in service or within a short period 
thereafter.  Rather, the overwhelming weight of the evidence 
supports the conclusion that prostate cancer and diabetes 
mellitus were not present until many years following discharge.  
There is no credible evidence linking the current conditions to 
the Veteran's service, to include his exposure to ionizing 
radiation in 1952.  

To the extent that the Veteran offers his opinion that the 
diseases are due to service, the Board finds that due to the 
highly complex nature of the disability in question, his 
statements as to the etiology of the disease are not afforded 
significant probative weight.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The Board has reviewed the record in detail and finds that a 
preponderance of the evidence is against the claims for service 
connection and the doctrine of reasonable doubt is not for 
application.  38 C.F.R. § 3.102.  There is no basis under the 
applicable laws and regulations for awarding the benefits sought.    


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for PTSD.  
The appeal is granted to this extent only.

New and material evidence having not been submitted, the 
application to reopen the Veteran's claim of entitlement to 
service connection for thrombophlebitis with chronic venous 
stasis ulcer, right leg is denied. 

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, is denied.  

Service connection for diabetes mellitus, to include as due to 
exposure to ionizing radiation, is denied.  


REMAND

While the Board is reopening the claim for service connection for 
PTSD, additional development is required prior to a decision on 
the merits.  In addition, development is required prior to a 
decision on the claim for service connection for frostbite 
residuals of the hands and feet.  

First, as to the claims for service connection for PTSD, as 
noted, the Veteran has provided credible supporting evidence of a 
PTSD stressor but has not been afforded assistance in determining 
if he has a psychiatric disability manifested by PTSD.  As such, 
an examination is required.  

In addition, as it pertains to the claim for service connection 
for frostbite residuals of the hands and feet, although the 
Veteran was afforded a VA examination in August 2005 identifying 
current disabilities of the hands and feet, no opinion was 
rendered as to the most likely etiology of the disabilities, to 
include whether they are due to cold weather exposure in Korea.  
As the Board is precluded from exercising medical judgment, this 
matter must be remanded for additional examination.  

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
psychiatric examination to determine whether 
the Veteran has a current psychiatric 
disorder manifested by PTSD under the 
criteria in DSM-IV.  The claims folder must 
be made available to the examiner for review 
and a notation to the effect that this record 
review took place should be included in the 
report.  All appropriate testing should be 
undertaken in connection with the 
examination.  The examiner is advised that 
the Veteran has submitted credible evidence 
verifying an in-service stressor.  However, 
it is unclear whether he has PTSD, and if so, 
whether such is due to the in-service 
stressor.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

2.  The Veteran should be afforded a VA cold 
weather examination to obtain evidence as to 
the nature, extent, and likely etiology of 
any frostbite residuals of the hands and 
feet.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examination report 
should reflect that such a review was 
conducted.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
degree of probability or higher) that a skin 
condition of the hands and feet is related to 
active military duty.  A rationale should be 
provided for any opinion given and the 
factors upon which the medical opinion is 
based must be set forth in the report.  

3.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If the 
claims remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue(s) should be returned to 
the Board for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


